Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The information disclosure statement submitted on November 23, 2020 has been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 10,849,038.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 1 analysis (and similarly applied to claim 3):
17/101,469
10,849,038
Claim Interpretation
1. A method of a network entity of a first cell in a communication system, the method comprising: 

establishing a first connection with a user equipment (UE) using a first access technology; receiving, from the UE, via the first connection, capability information on communication with a second cell using a second access technology different from the first access technology; 

transmitting a first signal to the UE via the first connection; and 

transmitting, to the UE, via the first connection, configuration information related to the second cell for establishing a second connection between the UE and the second cell, 




wherein the first cell and the second cell are simultaneously active for the UE.
1. A method of a user equipment (UE) in a communication system, the method comprising: 

establishing a first connection with a first cell using a first access technology; 
transmitting, to the first cell via the first connection, capability information on data communication with a second cell using a second access technology, which is different from the first access technology; 
receiving first data from the first cell via the first connection; 

receiving configuration information related to the second cell from the first cell via the first connection; establishing a second connection with the second cell using the second access technology based on the configuration information; and receiving second data from the second cell via the second connection, while the first data is received from the first cell, 
wherein the first cell and the second cell are simultaneously active for the UE.







As can be seen by the side-by-side comparison, the only difference is the establishing steps in the present application and that the present application is from the perspective of the network side whereas 10,849,038 is from the UE side.  However, it is clear that 10,849,038 has already established these connections since information is being exchanged on the first and second cell.  Therefore, the present application is an obvious variant of 10,849,038.  

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent 10,517,028.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 1 analysis (and similarly applied to claim 3):
17/101,469
10,517,028
Claim Interpretation
1. A method of a network entity of a first cell in a communication system, the method comprising: 

establishing a first connection with a user equipment (UE) using a first access technology; 
receiving, from the UE, via the first connection, capability information on communication with a second cell using a second access technology different from the first access technology; 




transmitting a first signal to the UE via the first connection; and 

transmitting, to the UE, via the first connection, configuration information related to the second cell for establishing a second connection between the UE and the second cell, 



wherein the first cell and the second cell are simultaneously active for the UE.
1.  A method of a user equipment (UE) in a communication system, 
comprising: 






transmitting capability information on data reception through a second cell using a second access technology, to a first cell using a first access technology;  

detecting the second cell using the second access 
technology different from the first access technology;  

receiving first data 
through the first cell;  and 


receiving configuration information for the second cell using the second access technology, on the first cell (claim 3)

receiving second data through the second cell 
while the first data is received through the first cell, 

wherein the first cell 
and the second cell are simultaneously active for the UE, and wherein the first 
data and the second data are respectively received on two separate sessions.
As can be seen by the side-by-side comparison, the only difference is the establishing steps in the present application and that the present application is from the perspective of the network side whereas 10,517,028 is from the UE side.  However, it is clear that 10,517,028 has already established these connections since information is being exchanged on the first and second cell.  Therefore, the present application is an obvious variant of 10,517,028.


	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent 10,142,902.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 1 analysis (and similarly applied to claim 4):
17/101,469
10,142,902 
Claim Interpretation
1. A method of a network entity of a first cell in a communication system, the method comprising: 

establishing a first connection with a user equipment (UE) using a first access technology; 
receiving, from the UE, via the first connection, capability information on communication with a second cell using a second access technology different from the first access technology; 




transmitting a first signal to the UE via the first connection; and 

transmitting, to the UE, via the first connection, configuration information related to the second cell for establishing a second connection between the UE and the second cell, 



wherein the first cell and the second cell are simultaneously active for the UE.
1.  An operating method of a user equipment (UE) in a communication system, 
comprising: 

attaching the UE to a first cell using a first access technology;  


transmitting capability 
information on data reception through the second cell using the second access 
technology, to the first cell (claim 2)

detecting a second cell using a second access technology different from the first access technology;  and 


receiving data through the first cell or the second cell, 


receiving configuration 
information for the second cell using the second access technology, on the 
first cell (claim 3)






wherein the first cell and the second cell are simultaneously 
active for the UE, 
wherein first data received through the first cell and 
second data received through the second cell are split at one core network and 
transmitted on two separate sessions, and wherein a first session of the two 
separate sessions is transmitted via the first cell and a second session of the 
two separate sessions is transmitted via the second cell.
As can be seen by the side-by-side comparison, the only difference is the establishing steps in the present application and that the present application is from the perspective of the network side whereas 10,142,902 is from the UE side.  However, it is clear that 10,142,902 has already established these connections since information is being exchanged on the first and second cell.  Therefore, the present application is an obvious variant of 10,142,902.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; IP Flow Mobility and seamless WLAN offload; Stage 2 (Release 10) (hereinafter 3GPP).
Consider claim 1 (and similarly applied to claim 3).  3GPP discloses a method of a user equipment (UE) in a communication system, the method comprising:
	establishing a first connection with a first cell using a first access technology (page 10, step 1, read as a 3GPP PDN connection establishment);
receiving, from the UE, via the first connection, capability information on communication with a second cell using a second access technology different from the first access technology (("This clause specifies the additional UE procedures when establishing a PDN connection through a 3GPP or through a WLAN access when the UE supports IP flow mobility.", p. 9, section "5.2.1 General"; "2. The UE performs HA discovery, DSMIPv6 bootstrapping and the home link detection procedure as described in TS 23.402 [3] or TS 23.327 [4].", middle of p. 10, section "5.2.2 PDN connection establishment over 3GPP access"; Note: The UE is disclosed to provide DSMIPv6 bootstrapping upon initial PDN connection over 3GPP access (i.e. a first cell using a first access technology). Due to this procedure the UE indicates its support of Host Based Mobility (HBM) towards the network);
transmitting a first signal to the UE via the first connection and transmitting, to the UE, via the first connection, configuration information related to the second cell for establishing a second connection between the UE and the second cell, wherein the first cell and the second cell are simultaneously active for the UE (("The signalling flow above shows the particular case where the UE is first connected to a 3GPP access and then it requests addition of a WLAN access and the WLAN link establishment and IP address assignment)”, p. 11, step 1, p. 12, fourth par.  In addition, this document specifies a mechanism for a UE to simultaneously connect to 3GPP access and WLAN and exchange different IP flows belonging to the same PDN connection through different accesses. The mechanism also enables seamless IP flow mobility, with IP flows belonging to the same or different applications being moved seamlessly between a 3GPP access and WLAN. The solution allows the operator to indicate how the IP flows are routed through the available access systems and to selectively offload some traffic (e.g. best effort traffic) to WLAN while using UTRAN or E-UTRAN for other traffic (e.g. traffic with specific QoS requirements). This is usually referred to as WLAN offload.”, bottom of p. 6,4.1 General concepts).
Consider claims 2 and 4 and as applied to claims 1 and 3, respectively.  3GPP disclose wherein the capability information indicates that the UE supports an operation to receive signals from the first cell and the second cell (page 11, step 4).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 7, 2022